                Case 2:20-cr-01206-AM Document 17 Filed 07/10/20 Page 1 of 4

                              UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                                RIO DIVISION
                                            DEL RIO


United States of America                                    §
                                                            §
vs.                                                         §     NO:     DR:20-CR-01206(1)-AM
                                                            §
  1 Trever Lloyd Sexton                                     §

                  SettingArraignmentandDocketCal that the above-entitled case has been SET in United States District
             NOTICE
      TAKE Notice
Court, 111 East Broadway, Courtroom 4, Del Rio, Texas, before United States Magistrate Judge
          ROBERTO Garcia
VICTOR Roberto
Victor                                       GARCIA on:

                                Thursday,07/23 02 July
                                                   July 23,
                                                        23, 2020     09:00AMAM
                                                             2020 at09:00
                                                          for
                               ARRAIGNMENT ON INDICTMENT


      EVERYONE to whom this notice is addressed (except those to whom copies are sent
information only) MUST appear in person unless excused from appearance by the Court.

      Defendants entering a plea of "Not Guilty" who wish to waive personal appearance at
arraignment are excused from appearing, as are their attorneys, if the attached waiver is
executed and signed by both the defendant and the attorney of record, and FILED WITH THE
UNITED STATES DISTRICT CLERK BY 3:00 P.M. ON THE DAY PRECEDING THE
SCHEDULED DAY OF ARRAIGNMENT.

Date: 07/1 20
                                                           JEANNETTE J. CLACK, CLERK OF COURT




                                                    By:
                                                          Carmen Levrie
                                                          Courtroom Deputy

Attachment

TO:              Assistant United States Attorney - Ben Tonkin
                 United States Pretrial Services
                 United States Probation Office
                 United States Marshals Service
                 Juan Neri III, Defense Counsel
                 (1) Trever Lloyd Sexton, c/o

  **THE COURT WILL NOT ACCEPT ANY WAIVERS OTHER THAN THAT ATTACHED
                           TO THIS NOTICE**
             Case 2:20-cr-01206-AM Document 17 Filed 07/10/20 Page 2 of 4


                            UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                        DEL RIO DIVISION


United States of America                            §
                                                    §
vs.                                                 §      NO: DR:20-CR-01206(1)-AM
                                                    §
(1) Trever Lloyd Sexton                             §



            WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND
                        ENTRY OF PLEA OF NOT GUILTY

      NOW COMES Defendant in the above-referenced case who, along with his/her undersigned

attorney, hereby acknowledges the following:

^     Defendant has received a copy of the Indictment or Information in this case. Defendant

      understands the nature and substance of the charges contained therein, the maximum

      penalties applicable thereto and his/her Constitutional rights, after being advised of all the

      above by his/her attorney.

^     Defendant understands he/she has the right to appear personally, with his/her attorney,

      before a judge for arraignment, in open court, on this accusation. Defendant further

      understands that, absent the present waiver, he/she will be so arraigned in open court.



      Defendant, having conferred with his/her attorney in this regard, hereby waives personal

appearance with his/her attorney at the arraignment of this case and the reading of the

Indictment or Information, and by this instrument, tenders his/her plea of "not guilty." The

Defendant understands that entry by the Court of said plea for Defendant will conclude the

arraignment in this case for all purposes.
         Case 2:20-cr-01206-AM Document 17 Filed 07/10/20 Page 3 of 4

Effective December 17, 2009, the Local Criminal Rules were revised to indicate that a

defendant must file any pretrial motions (citing legal authority and providing a

proposed order) within fourteen (14) days after the arraignment, or if the defendant

waives arraignment, within fourteen (14) days after the latest scheduled arraignment

date (see Local Criminal Rules CR-12 and CR-47) unless otherwise ordered by the

Court.



Date:
                                            Defendant




                                            Attorney for Defendant



                                            Attorney's Address




                                            Attorney's Telephone No. and Fax No.




   Pursuant to the Standing Order Adopting CJA Plan dated January 4,
   2011, all waivers or motions to continue must be communicated to the
   appropriate courtroom deputy no later than 3:00 p.m. on the work day
   prior to the scheduled hearing and must be followed by an
   appropriately filed document.
         Case 2:20-cr-01206-AM Document 17 Filed 07/10/20 Page 4 of 4

Revised 10/03



                      WAIVER OF MINIMUM TIME TO TRIAL



     Defendant understands that he/she has a right to a minimum period of time prior to

trial which shall not commence less than thirty (30) days from the date on which the

Defendant first appears through counsel or expressly waives counsel and elects to proceed

pro se. Defendant further understands that, absent the present waiver, he/she will not be

brought to trial during this thirty (30) day period.



     Defendant, having conferred with his/her attorney in this regard, hereby waives the

requirement that trial shall not commence less than thirty (30) days from the date on

which the Defendant first appears through counsel or expressly waives counsel and elects

to proceed pro se.



Date:
                                              Defendant




                                              Attorney for Defendant
